Iii   •
                          0
                                                                        •           •




                                                                            ... .

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


          GARNISH   &   GATHER, LLC,
                                                    19-cv-10404 (JSR)
                              Plaintiff,


               -against-                            MEMORANDUM 0



          TARGET CORPORATION, and
          TARGET BRANDS, INC.
                              Defendants.

      JED S. RAKOFF, U.S.D.J.

           For the reasons stated from the bench, see transcript,

      01/28/2020, plaintiff's motion for a preliminary injunction in

      the above-captioned case is denied.

           SO ORDERED.


      Dated:            New York, NY


                        January   25{,   2020         JED S. RAKOFF, U.S.D.J.




                                                1
